PER CURIAM ORDER.
The Court having granted the petition for writ of certiorari in the above-captioned case, it is this 15th day of November, 2006,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to that Court for further consideration in light of Wilson v. Nationwide Mutual Insurance Company, 395 Md. 524, 910 A.2d 1122 (2006). Costs in this Court and in the Court of Special Appeals to be paid by Peninsula Insurance Co.